Opinion filed June 13, 2013




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-13-00149-CR
                                   __________

                      JOSE LUIZ PADILLA, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 238th District Court
                            Midland County, Texas
                        Trial Court Cause No. CR39017


                      MEMORANDUM OPINION
      The jury convicted Jose Luiz Padilla of the offense of felony driving while
intoxicated and assessed his punishment at confinement for four years and a $2,500
fine. We dismiss the appeal.
      Appellant’s sentence was imposed on January 9, 2013. A motion for new
trial was timely filed on the same day. Appellant’s notice of appeal was filed on
May 8, 2013, 119 days after the date sentence was imposed. This court notified
the parties by letter dated May 9, 2013, that the notice of appeal appeared to be
untimely. We requested that Appellant respond and show grounds for continuing
this appeal. We also informed Appellant that the appeal may be dismissed for
want of jurisdiction.
      Appellant’s counsel responded to our letter and explained that his legal
secretary resigned around the time that counsel was appointed to handle this appeal
and that there was confusion surrounding counsel’s appointment and his
understanding of the deadline for filing the notice of appeal. Appellant’s counsel
acknowledges that the notice of appeal was not filed until May 8, though it was
due to be filed on April 9, 2013, or—with an extension—no later than April 24,
2013. See TEX. R. APP. P. 26.2, 26.3. Pursuant to Rule 26.2(a)(2), a notice of
appeal must be filed within ninety days after the day sentence is imposed. For an
extension, Rule 26.3 mandates that a notice of appeal and a motion for extension
must be filed within fifteen days after the deadline for filing the notice of appeal.
Appellant’s notice of appeal was not filed within fifteen days of April 9, nor was a
motion for extension. Though we are sympathetic to the circumstances in this
case, we have no jurisdiction to consider this appeal absent a timely filed notice of
appeal or the granting of a timely motion for extension of time. Slaton v. State,
981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex.
Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993).
      Accordingly, the appeal is dismissed for want of jurisdiction.


                                                    PER CURIAM
June 13, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

                                         2